     Case 4:19-cv-00017-KGB Document 22 Filed 01/30/19 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF ARKANSAS

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY,                                                             PLAINTIFFS

v.                                Case No. 4:19cv17-KGB

STANLEY JASON RAPERT,
In his individual and official capacity,                                  DEFENDANT

               REQUEST FOR LEAVE TO FILE REPLY

      Plaintiffs, for their request for leave to file a reply, state:

      1.     Plaintiffs respectfully request leave to file the attached reply in

response to Defendant’s argument that Plaintiffs are not entitled to a

Preliminary Injunction.

      2.     Plaintiffs’ reply seeks to:

             a. explain the delay in filing this lawsuit, which Defendant

                holds out as a reason for the Court to deny the requested

                injunctive relief;

             b. respond      to     Defendant’s     Affidavit     in    which   he

                mischaracterizes his Facebook and Twitter accounts; and,

             c. respond to various legal arguments made by Defendant.

      3.     The following Exhibit is attached to this Motion:



                                           1
     Case 4:19-cv-00017-KGB Document 22 Filed 01/30/19 Page 2 of 3



              a. Exhibit 1: Proposed Reply Brief with one (1) exhibit

       WHEREFORE, Plaintiffs respectfully request that this Court accept

the attached reply for filing in this action, and that the Court grant the

Plaintiffs all other just and proper relief.

                                               Respectfully submitted,

                                      By:      /s/ Philip E. Kaplan
                                               Philip E. Kaplan
                                               Ark. Bar No. 68026
                                               pkaplan@williamsanderson.com
                                               Bonnie Johnson
                                               Ark. Bar No. 2005165
                                               bjohnson@williamsanderson.com
                                               Williams & Anderson, PLC
                                               111 Center St.
                                               Little Rock, AR 72201
                                               P: (501) 859-0575
                                               F: (501) 372-6453

                                               Counsel for Plaintiffs

                                               Of Counsel:
                                               Geoffrey T. Blackwell
                                               N.J. Bar No. 120332014
                                               Pa. Bar No. 319778
                                               American Atheists, Inc.
                                               718 7th St. NW
                                               Washington, D.C. 20001




                                         2
     Case 4:19-cv-00017-KGB Document 22 Filed 01/30/19 Page 3 of 3



                      CERTIFICATE OF SERVICE


      I hereby certify that on January 30, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will
send notice to all counsel of record:

      Dylan L. Jacobs
      Assistant Solicitor General
      Office of the Arkansas Attorney General
      323 Center Street, Suite 200
      Little Rock, Arkansas 72201
      dylan.jacobs@arkansasag.gov

      Paul Byrd
      Paul Byrd Law Firm, PLLC
      415 N. McKinley St. Ste. 210
      Little Rock, AR 72205
      paul@paulbyrdlawfirm.com

                                        /s/ Philip E. Kaplan (AR68026)




                                       3
